Vu la demande déposée le 12 novembre 2007, à la
direction générale de l’énergie, par laquelle la société
«Rigo Oil Company Ltd» et l'Entreprise Tunisienne
d’Activités Pétrolières ont sollicité conformément à l’article
30 du Code des hydrocarbures, l’extension de dix huit mois
de la durée de validité du premier renouvellement du
permis « Jorf »,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures pour l'extension d’une année lors de sa
réunion du 17 décembre 2007,

Vu le rapport du directeur général de l’énergie.

Arrête :

Article premier - Est accordée, l’extension d’une année
de la durée de validité du premier renouvellement du
permis de recherche d'hydrocarbures dit permis « Jorf ».

Suite à cette extension, ladite période arrivera à
échéance le 5 février 2009.

Art. 4 - Ce permis demeure régi par la convention et ses
annexes telles qu’approuvées par la loi n° 98-20 du 2 mars
1998, ainsi que par l’ensemble des textes législatifs et
réglementaires susvisés.

Tunis, le 19 avril 2008.

Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 19 avril
2008, portant extension de la durée de validité de
la période initiale du permis de recherche
d'hydrocarbures dit permis « Jenein Sud ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002, la loi n° 2004-61 du 27
juillet 2004 et la loi n° 2008-15 du 18 février 2008,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n°2004-1105 du 13 mai 2004, portant
approbation de la convention et ses annexes relatives au
permis de recherche « Jenein Sud » et signées à Tunis, le 10
novembre 2003, entre l'Etat Tunisien d’une part,
l’Entreprise Tunisienne d’Activités Pétrolières et la société
OMV AG d’autre part,

Vu le décret n° 2005-1838 du 27 juin 2005, portant
ratification de l’avenant à la convention et ses annexes
régissant le permis de recherche « Jenein Sud »,

Vu l'arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d’instruction des demandes
de titres d'hydrocarbures,

Vu l’arrêté du ministre de l’industrie et de l’énergie du 8
avril 2004, portant institution d’un permis de recherche
d’hydrocarbures dit permis « Jenein Sud » au profit de la
société «OMV AG» et de l'Entreprise Tunisienne
d’Activités Pétrolières,

Vu l’arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 5 juillet 2007, portant
extension d’une année de la durée de validité de la période
initiale du permis « Jenein Sud »,

Vu la lettre du 6 avril 2004 par laquelle la société
«OMV AG» a notifié la cession de la totalité de ses
intérêts dans le permis de recherche « Jenein Sud » au profit
de sa filiale « OMV (Tunesien) Exploration GmbH »,

Vu la demande déposée le 13 novembre 2007 à la
direction générale de l’énergie, par laquelle la société
«OMV (Tunesien) Exploration GmbH» et l'Entreprise
Tunisienne d’Activités Pétrolières ont sollicité une
extension d’une année de la durée de validité de la période
initiale du permis de recherche «Jenein Sud», et ce,
conformément à l’article 30 du code des hydrocarbures,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 17 décembre 2007,

Vu le rapport du directeur général de l’énergie.

Arrête :

Article premier - Est accordée, une extension d’une
année de la durée de validité de la période initiale du permis
de recherche d’hydrocarbures dit permis « Jenein Sud ».

Suite à cette extension, ladite durée de validité arrivera à
échéance le 19 avril 2009.

Art. 2 - Ce permis demeure régi par la convention et ses
annexes telles qu’approuvées par le décret n° 2004-1105 du
13 mai 2004, ainsi que par l’ensemble des textes législatifs
et réglementaires susvisés.

Tunis, le 19 avril 2008.

Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 19 avril
2008, portant extension de la durée de validité du
deuxième renouvellement du permis de recherche
d'hydrocarbures dit permis « Borj El Khadra ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le décret du 13 décembre 1948, instituant des
dispositions spéciales pour faciliter la recherche et
l’exploitation des substances minérales du second groupe,
ensemble les textes qui l’ont modifié ou complété,

Vu le décret du 1 janvier 1953 sur les mines,

Vu le décret-loi n° 85-9 du 14 septembre 1985,
instituant des dispositions spéciales concernant la recherche
et la production des hydrocarbures liquides et gazeux rati
par la loi n° 85-93 du 22 novembre 1985 tel que modifié
par la loi n° 87-9 du 6 mars 1987,

N°34 Journal Officiel de la République Tunisienne — 25 avril 2008

Page 1317
Vu Ja loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production des
hydrocarbures liquides et gazeux,

Vu la loi n° 91-5 du 11 février 1991, portant approbation
de la convention et ses annexes signées à Tunis, le 22
Septembre 1990 entre l'Etat Tunisien d’une part,
l’Entreprise Tunisienne d’Activités Pétrolières et la société
«EIf Aquitaine Tunisie » d’autre part,

Vu la loi n° 98-50 du 8 juin 1998, portant approbation
de l’avenant n° 1 à la convention relative au permis « Borj
El Khadra »,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu l'arrêté du ministre de l’économie nationale du 14
décembre 1990, portant institution du permis de recherche
de substances minérales du second groupe dit permis « Borj
El Khadra » au profit de l'Entreprise Tunisienne d'Activités
Pétrolières et la société « EIf Aquitaine Tunisie »,

Vu l'arrêté du ministre de l’économie nationale du 16
avril 1992, portant autorisation de cession partielle des
intérêts détenus par la société «Elf Aquitaine Tunisie »
dans le permis « Borj El Khadra » au profit de la société
«Phillips Petroleum Company Tunisia »,

Vu l'arrêté du ministre de l’industrie du 15 mai 1997,
portant extension de dix huit mois de la durée de validité de
la période initiale du permis «Borj El Khadra» et
autorisation de cession totale des intérêts détenus par la
société « EIf Hydrocarbures Tunisie » dans ledit permis au
profit de la société «Phillips Petroleum Company
Tunisia »,

Vu l'arrêté du ministre de l’industrie du 2 décembre
1997, portant extension de six mois de la durée de validité
de la période initiale du permis « Borj El Khadra »,

Vu l'arrêté du ministre de l’industrie du 10 juillet 1998,
portant autorisation de cession partielle des intérêts détenus
par la société « Phillips Petroleum Company Tunisia » dans
le permis « Borj El Khadra » au profit des sociétés « Lasmo
Tunisia B.V » et « Union Texas Maghreb Inc »,

Vu l’arrêté du ministre de l’industrie du 21 juin 2000,
portant premier renouvellement du permis «Borj El
Khadra» et autorisation de cession totale des intérêts
détenus par la société « Union Texas Maghreb Inc » dans
ledit permis au profit de la société « Lasmo Tunisia B.V »,

Vu l'arrêté du ministre de l’industrie du 22 décembre
2001, portant modification l'arrêté du ministre de
l'industrie du 21 juin 2000, relatif au premier
renouvellement du permis «Borj El Khadra» et à
l’autorisation de cession totale d’intérêts dans ledit permis,

Vu l'arrêté du ministre de l’industrie du 2 juillet 2002,
portant autorisation de cession partielle des intérêts détenus
par la société « Lasmo Tunisia B.V » dans le permis « Borj
El Khadra » au profit des sociétés « Gulf Canada Tunisia
Ltd » et « Paladin Expro Limited »,

Vu l’arrêté du ministre de l’industrie et de l’énergie du 2
novembre 2002, portant extension d’une année de la durée
de validité du premier renouvellement du permis « Borj El
Khadra »,

Vu l’arrêté du ministre de l’industrie et de l’énergie du
13 février 2003, portant autorisation de cession totale des
intérêts détenus par la société « Gulf Canada Tunisia Ltd »
dans le permis « Borj El Khadra » au profit de la société
« Pioneer Natural Resources Tunisia Limited »,

Vu l’arrêté du ministre de l’industrie et de l’énergie du 5
septembre 2003, portant extension d’une année de la durée
de validité du premier renouvellement du permis « Borj El
Khadra »,

Vu l’arrêté du ministre de l’industrie et de l’énergie du
27 octobre 2004, portant deuxième renouvellement du
permis « Borj El Khadra »,

Vu l'arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 4 avril 2007, portant
extension d’une année de la durée de validité du deuxième
renouvellement du permis « Borj El Khadra »,

Vu l’accord signé le 13 mai 1996 entre l'Etat Tunisien
d’une part, l'Entreprise Tunisienne d’Activités Pétrolières
et la société «Phillips Petroleum Company Tunisia »
d’autre part,

Vu la lettre du 29 juillet 1992, par laquelle la société
«EIf Aquitaine Tunisie» a notifié le changement de sa
dénomination en « Elf Hydrocarbures Tunisie »,

Vu la lettre en date du 26 avril 2001, relative à
l’acquisition par la société « Lasmo Tunisia B.V » de la
compagnie « Phillips Petroleum Company Tunisia » et le
changement de dénomination de celle-ci en «Lasmo
Petroleum Company Tunisia »

Vu la lettre en date du 7 septembre 2001, relative à
l’acquisition du groupe « Lasmo ple » par la société « Agip
Investment ple »,

Vu la lettre en date du 12 février 2002, par laquelle la
société « Lasmo Petroleum Company Tunisia » a notifié la
cession totale de ses intérêts dans le permis « Borj El
Khadra » au profit de la société « Agip Tunisia BV » filiale
« d’Agip Investment ple »,

Vu la lettre en date du 3 juillet 2003, par laquelle la
société «Agip Tunisia BV» a notifié le changement de sa
dénomination en « Eni Tunisia B.V »;

Vu la lettre en date du 15 juillet 2003, par laquelle la
société « Lasmo Tunisia BV » a notifié le changement de sa
dénomination en « Eni Tunisia BEK B.V »,

Vu la lettre du 12 octobre 2006, par laquelle la société
« Paladin Expro Limited » a notifié le changement de sa
dénomination en « Talisman Expro Limited »,

Vu la demande déposée le 10 octobre 2007 à la direction
générale de l’energie, par laquelle les sociétés « Eni Tunisia
B.V», «Eni Tunisia BEK B.V», «Pioneer Natural
Resources Tunisia Limited », « Talisman Expro Limited »
et l'Entreprise Tunisienne d’Activités Pétrolières ont
sollicité l’extension d’une année de la durée de validité du
deuxième renouvellement du permis Borj El Khadra, et ce
conformément à l’article 8 du décret-loi n° 85-9 du 14
septembre 1985, tel que modifié par la loi n° 87-9 du 6
mars 1987 susvisée,

Page 1318

Journal Officiel de la République Tunisienne — 25 avril 2008 N°34
Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 17 décembre 2007,

Vu le rapport du directeur général de l’énergie.
Arrête :

Article premier - Est accordée, une extension d’une
année de la durée de validité du deuxième renouvellement
du permis de recherche d’hydrocarbures dit permis « Borj
El Khadra ».

Suite à cette extension, ladite période arrivera à
échéance le 13 décembre 2008.

Art. 2 - Ce permis demeure régi par la convention et ses
annexes telles qu’approuvées par la loi n° 91-5 du 11
février 1991, ainsi que par l’ensemble des textes législatifs
et réglementaires susvisés.

Tunis, le 19 avril 2008.
Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre

Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 19 avril
2008, portant extension de la durée de validité du
permis de prospection dit permis  « Sidi
Mansour ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002, la loi n° 2004-61 du 27
juillet 2004 et la loi n° 2008-15 du 18 février 2008,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le protocole d’accord signé à Tunis, le 20 septembre
2005 entre l’Etat Tunisien d’une part, l’Entreprise
Tunisienne d’Activités Pétrolières et la société « AI Thani
Corporation Limited » d’autre part,

Vu l'arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d’instruction des demandes
de titres d'hydrocarbures,

Vu l'arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 17 janvier 2006 portant
institution d’un permis de prospection d'hydrocarbures dit
permis « Sidi Mansour »,

Vu la lettre du 16 août 2006, par laquelle la société « AI
Thani Corporation Limited » a notifié la cession totale de
ses intérêts dans le permis « Sidi Mansour » au profit de sa
filiale « Thani Tunisia Sidi Mansour B.V »,

Vu la demande déposée le 22 novembre 2007, à la
direction générale de l’énergie, par laquelle la société
«Thani Tunisia Sidi Mansour B.V» et l'Entreprise
Tunisienne d’Activités Pétrolières ont sollicité l'extension
de dix huit mois de la durée de validité du permis de
prospection dit permis « Sidi Mansour » jusqu’au 23 juillet
2009,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures pour l’extension d’une année lors de sa
réunion du 17 décembre 2007,

Vu le rapport du directeur général de l’énergie.
Arrête :
Article premier - Est accordée, l’extension d’une année

de la durée de validité du permis de prospection
d'hydrocarbures dit permis « Sidi Mansour ».

Suite à cette extension, ladite période arrivera à
échéance le 23 janvier 2009.

Art. 2 - Ce permis demeure régi par la loi n° 99-93 du
17 août 1999, telle que modifiée et complétée par la loi n°
2002-23 du 14 février 2002, la loi n° 2004-61 du 27 juillet
2004 et la loi n° 2008-15 du 18 février 2008, ainsi que par
le protocole d’accord du 20 septembre 2005 susvisé.

Tunis, le 19 avril 2008.
Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 19 avril
2008, portant extension de la durée de validité du
permis de prospection dit permis « Tozeur ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002, la loi n° 2004-61 du 27
juillet 2004 et la loi n° 2008-15 du 18 février 2008,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le protocole d’accord signé à Tunis le 20 septembre
2005 entre l'Etat Tunisien d’une part, l'Entreprise
Tunisienne d’Activités Pétrolières et la société « Al Thani
Corporation Limited » d’autre part,

Vu l'arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d’instruction des demandes
de titres d'hydrocarbures,

Vu l’arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 17 janvier 2006, portant
institution d’un permis de prospection d'hydrocarbures dit
permis « Tozeur »,

N°34 Journal Officiel de la République Tunisienne — 25 avril 2008

Page 1319
